IN THE SUPREME COURT OF THE STATE OF NEVADA


                   KIM BLANDINO,                                          No. 84073
                   Petitioner,
                   vs.
                   JOSEPH LOMBARDO, SHERIFF; THE
                   HONORABLE MICHELLE LEAVITT,
                   DISTRICT JUDGE; AND THE
                                                                         . PILE
                   HONORABLE LINDA MARIE BELL,                               JAN 2 0 2022
                   CHIEF JUDGE OF THE EIGHTH
                   JUDICIAL DISTRICT COURT,
                   Respondents,
                   and
                   THE STATE OF NEVADA,
                   Real Party in Interest.




                      ORDER DENYING PETITION FOR EXTRAORDINARY RELIEF

                              This is an original, pro se, emergency petition for extraordinary
                  relief seeking (1) to compel the district court to enter a written order
                  reflecting the no-contact comments it made during an August 24, 2021,
                  hearing and (2) to file petitioner's habeas corpus petition, which apparently
                  was rejected for filing on January 11, 2022, after pre-filing review pursuant
                  to a vexatious litigant order.
                              Having reviewed the petition and supporting documentation,
                  we are not convinced that our extraordinary and discretionary intervention
                  is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                  P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                  burden of showing such relief is warranted); Srnith v. Eighth Judicial Dist.
                  Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ

SUPREME COM'
      OF
    NEVADA


it” 1.947A AS*.                                                                   ....   2, 6 0
        ...
relief is an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). Accordingly, we
            ORDER the petition DENIED.




                                                                              C.J.
                                      Parraguirre


                                            Act.,
                                      Hardesty




                                      Stiglich



cc:   Hon. Linda Marie Bell, Chief Judge
      Hon. Michelle Leavitt, District Judge
      Kim Blandino
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                        2
                                kf"               7 4, ,!.-*54P-a-NfaWkit
                                                          .,;1•,1*-• 14.         _,    .:
                                                 duitlaZAW.ge...4
                                                                    l  is   .""r""R.